FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JOHNNY BACA,                             No. 13-56132
               Petitioner-Appellant,
                                            D.C. No.
                v.                       5:08-cv-00683-
                                           MMM-PJW
DERRAL ADAMS,
           Respondent-Appellee.
                                            ORDER


     Appeal from the United States District Court
        for the Central District of California
    Margaret M. Morrow, District Judge, Presiding

   Argued and Submission Deferred January 8, 2015
           Resubmitted January 30, 2015
                Pasadena, California

                Filed January 30, 2015

    Before: Alex Kozinski, Kim McLane Wardlaw,
       and William A. Fletcher, Circuit Judges.

                        Order
2                     BACA V. ADAMS

                        COUNSEL

Patrick J. Hennessey, Jr. (argued), Law Office of Patrick
Hennessey, San Diego, California, for Petitioner-Appellant.

David Delgado-Rucci, Kevin Vienna (argued), Office of
the California Attorney General, San Diego, California, for
Respondent-Appellee.


                         ORDER

    Respondent’s unopposed motion to summarily reverse the
district court’s judgment is hereby GRANTED.

    The judgment below is REVERSED. The district court
is directed to enter an order granting a conditional writ of
habeas corpus, releasing Baca from custody unless the state
of California retries him within a reasonable period of time.

    REVERSED and REMANDED. The mandate shall
issue forthwith.